Citation Nr: 1456319	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1985; and his commendations and awards include a Navy Unit Commendation Medal and a Combat Action Ribbon.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2012 the Veteran and his spouse testified regarding his claim in a Decision Review Officer (DRO) hearing; a transcript of which is of record.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's right and left ear hearing loss disability did not begin until long after his separation from service and is not related to service.


CONCLUSION OF LAW

Hearing loss was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in January 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeal have been obtained.  The Veteran's service treatment records and post-service medical records have been obtained.  In addition, he was afforded a VA examination in March 2013.  The Board has reviewed the examination report and ensuing opinion and finds that it is adequate because the examiner reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran, conducted appropriate tests, reported all findings in detail; and provided a rationale in support of the conclusions reached.  

Additionally, the Veteran testified regard his claim in an informal DRO hearing, and he has not alleged any deficiency in the conduct of that hearing.  He was also offered the opportunity to testify before a member of the Board, which he declined; and he has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim, and no further assistance to develop evidence is required. 

II.  Service Connection

In March 1985 the Veteran separated from active duty service, and in January 2009 he filed his claim for service connection for hearing loss, which he said began in 2006.  See Veteran's 2009 claim for service connection.  Military records, including the Veteran's DD-214, confirm that not only was he a Marine Rifleman, but he was stationed in Beirut at the time of the 1983 bombing on the Marine barracks, during which time he himself received hostile large and small weapons' fire; so the Board finds that his assertion of loud noise exposure during service is consistent with the circumstances of his service.  Additionally, VA medical records (including the report of a March 2013 VA audiology examination) confirm a current diagnosis of bilateral sensorineural hearing loss.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the foregoing, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

In cases where a veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service . . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, at 159-160.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Discussion & Analysis

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Preliminarily, the Board notes that although the Veteran had combat service in Beirut, he has not explicitly contended hearing loss was present in service.  Indeed, on his March 1985 Report of Medical History, the Veteran denied having or ever having hearing loss.  Additionally, the Veteran's hearing thresholds during his enlistment and separation examinations was well within normal limits for VA compensation purposes.  Audiometric testing during the Veteran's November 1979 enlistment examination found puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 15, 10, 5, 10, and 15 decibels in the RIGHT ear, and 15, 15, 5, 20, and 25 decibels in the LEFT ear; while audiometric testing during the Veteran's March 1985 separation examination found hearing thresholds of -10, 10, -10, -10, and -10 decibels in the RIGHT ear, and 0, -10, -10, -10, and -10 decibels in the LEFT ear.  Although a periodic audiogram in December 1984 found puretone thresholds of 15, 20, 5, 10, and 15 decibels in the RIGHT ear, and 20, 25, 15, 25, and 45 decibels in the LEFT ear, all auditory thresholds from 500 to 4000 Hertz had decreased by the time of the Veteran's separation from service.  In fact, the Veteran's bilateral hearing actually appears to have improved during service, as frequencies at all tested thresholds during the separation examination (500, 1000, 2000, and 4000) were markedly better than they were on enlistment.  Service connection for hearing loss on a direct basis under 38 C.F.R. § 3.303(a) is therefore not warranted.  

As for service connection for hearing loss disability diagnosed after service, there is no record of hearing loss in the year following the Veteran's separation from service; so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a) is not warranted.  In fact, the first evidence of hearing loss derives from the Veteran's 2009 claim for service connection; which he says he learned of via testing done at Walmart.  See DRO Hearing Transcript, pp. 8-9.  This huge lapse in time after the Veteran's 1985 separation from service militates against the claim.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000) (noting that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  
Moreover, according to a March 2013 VA audiology examiner (who noted that she had reviewed the claims file and acknowledged that the Veteran had in-service noise exposure by virtue of his military occupational specialty), the Veteran's hearing loss was not caused by or a result of noise exposure during service because even though there was a threshold shift during service, there was no persistent damage noted in either ear on separation from service.  The examiner pointed out that audiograms during the Veteran's enlistment and separation examinations found normal hearing bilaterally, and remarked that the Veteran's denial of hearing loss during those examinations was consistent with examination findings.  She then opined that although the Veteran had loud noise exposure during service, his present disability is not related to service because "noise exposed hearing loss will manifest in a high frequency hearing loss at the time of the noise exposure and not years post exposure."  See March 2013 VA examination opinion, and October 2013 addendum opinion.  The Board finds this determination, which is based on careful review of the medical evidence of record and consideration of the Veteran's subjective complaints and the results of audiology testing; and which included a detailed rationale for the examiner's opinion and is uncontroverted by any other medical evidence of record; to be highly probative evidence against the claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  At this point the weight of the evidence is decidedly against the claim.  

To the extent that the Veteran himself suggests that his hearing loss, which he himself says began in 2006, may be related to his remote noise exposure during service, the Board reiterates that the Veteran's hearing was normal during service; and competent medical evidence, which is not countered by any other medical evidence of record, instructs that his hearing loss is not related to service.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  And there is no indication that the Veteran is qualified through specialized education, training, or experience to offer a competent opinion on the cause of his hearing loss.  The Board accordingly finds the Veteran's opinion on causation to be of no probative weight.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  

The Board notes that during the 2012 DRO hearing the Veteran's spouse testified that she had noticed that the Veteran appeared to be having "selective hearing" in or around 1986; however, there is, again, no medical evidence of hearing loss (as defined by VA) in the year after service.  Although the Veteran's spouse is competent to report what she observed, there is no indication that she is qualified through specialized education, training, or experience to offer a retrospective medical diagnosis regarding the Veteran's symptoms in 1986 (particularly considering that all thresholds during the Veteran's 1985 separation examination were at or below 0).  

Moreover, according to the 2013 VA examiner, although the Veteran had normal hearing, his in-service noise exposure likely led to tinnitus since "tinnitus has been known to occur in the absence of a hearing impairment;" and the Board notes that this could explain the Veteran's early presentation of hearing-type symptoms at a time when his auditory thresholds were perfectly normal.  In any event, the 2013 VA audiology examiner has determined that the Veteran did not have hearing loss in the year after service and his hearing loss is not related to service; and this opinion, which is not contradicted by any other medical evidence, is highly probative evidence against the claim.  See Colvin.  Consequently, "all of the evidence" does not establish that the Veteran's hearing loss was incurred in-service.  See 38 C.F.R. § 3.303(d).  Service connection for disease diagnosed after service is therefore not warranted.  

The Board accordingly finds that the preponderance of the evidence is against the claim under all theories of entitlement, and the benefit-of-the-doubt standard of proof does not apply.  





ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


